Citation Nr: 1008986	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include major depressive disorder (MDD) and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right leg 
disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel



INTRODUCTION

The appellant served on active duty from December 1966 to 
June 1967, and June 1996 to March 1997.  He had additional 
service in the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's 
claims.  The appellant filed a Notice of Disagreement with 
these denials in September 2005 and a Statement of the Case 
(SOC) was issued in May 2006.  The appellant timely perfected 
his appeal in July 2006 and a Supplemental SOC (SSOC) was 
issued in December 2009.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

Right Leg Disorder

Initially, the Board notes that the appellant has a current 
diagnosis of right hip osteoarthritis.  See M.A.C.H. 
Treatment Records, September 8, 2003 - September 10, 2003.  
Further, review of the appellant's service treatment records 
indicate that he reported to Camp Williams, Utah, for Annual 
Training (AT) in February 2002.  AT commenced on February 2, 
2002 and terminated on February 26, 2002.  While performing 
AT in support of the Olympics, the appellant felt pain in his 
right leg on February 6, 2002.  See AGO Form 47, Line of Duty 
Determination Report, February 27, 2002.  The appellant 
received emergent care and reported that he had woken up with 
pain in his right leg two to three days prior to his 
admission.  He further reported that he had experienced 
similar pain in Bosnia due to cold weather.  The examiner's 
assessment was mechanical low back pain, nerve root pressure 
and sciatic pain radiating into the right lower extremity.  
See Emergency Care and Treatment Record, February 6, 2002.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

In the present case, it is clear that the appellant suffered 
from right leg pain while serving on active duty for training 
in February 2002.  He also has a current diagnosis of right 
hip osteoarthritis.  Accordingly, the appellant must be 
provided with a VA examination to determine the nature and 
etiology of his current disability, pursuant to McLendon.  
See McLendon, supra.

Mental Disorder, to include MDD and PTSD

The appellant has current diagnoses of MDD and PTSD.  See 
Private Treatment Record, F.L., M.D., April 4, 2005.  Review 
of the appellant's service treatment records reveal that in 
1979, he was admitted to a VA Medical Center (VAMC) with 
vague complaints of poor sleep, poor appetite, motion 
sickness and feeling dizzy.  The examiner's assessment was 
schizophrenia, schizo-affective type.  See VAMC Treatment 
Records, Psychiatric Discharge Summary, February 15, 1979 - 
March 8, 1979.  There is no indication that this admission 
was during a time when the appellant was on active duty, 
ACDUTRA or INACDUTRA.  However, in support of his claim, the 
appellant has submitted an April 2008 VAMC treatment record 
indicating that his mental health problems "sound as if they 
did initiate during the military, related to coping deficits 
and anger management problems and by being strained by 
military service in general."  See VAMC Treatment Record, 
April 24, 2008.

Review of the appellant's remaining service treatment records 
was completely negative for any complaints of or treatment 
for a mental health disorder.  See Standard Forms (SF) 88 & 
89, Navy Enlistment Examination Reports, December 14, 1966; 
SF 88 & 89, Navy Separation Examination Reports, June 14, 
1967; SF 88 & 89, National Guard Enlistment Examination 
Reports, November 19, 1976; SF 88 & 89, Army National Guard 
Enlistment Examination Reports, September 3, 1988; SF 88 & 
89, Alabama Army National Guard Enlistment Examination 
Reports, May 28, 1991; Annual Medical Certificate, January 7, 
1995; SF 88 & 89, National Guard Retention Examination 
Reports, February 19, 1995; Annual Medical Certificate, 
October 14, 1995; Annual Medical Certificate, October 27, 
1997; Annual Medical Certificate, October 7, 1998; Annual 
Medical Certificate, January 8, 2000; Annual Medical 
Certificate, February 3, 2001; SF 88 & 89, Army National 
Guard Retention Examination Reports, November 6, 2001; and 
Annual Medical Certificates dated December 31, 2001, October 
6, 2002, November 3, 2002, February 9, 2003 and April 6, 
2003.  In fact, following his 1979 VAMC psychiatric 
admission, the appellant did not seek any additional 
treatment until 2003.

Based on the holding of McLendon however, the Board will 
afford the appellant the full benefit of the doubt and 
provide him a VA mental disorders examination to determine 
the nature and etiology of his currently diagnosed mental 
disorders.  Further, as the appellant has also raised the 
issue of entitlement to service connection for PTSD, he must 
also be provided with appropriate notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).

Accordingly, the case is REMANDED for the following action:

1.  Efforts must be undertaken to 
determine the exact dates of the 
Veteran's military assignment 
(ACDUTRA/INACDUTRA) with the Alabama 
Army National Guard.  The Alabama 
Adjutant General should be contacted to 
obtain the exact dates and status of 
the claimant during all periods of 
ACDUTRA, INACDUTRA, or other service 
while a member of Army National Guard.

2.  The RO should provide the appellant 
with appropriate notice of VA's duties 
to notify and assist, specifically 
addressing his claim of entitlement to 
service connection for PTSD.

3.  The RO should obtain any 
outstanding VA treatment records dated 
from November 2009 to the present.

4.  Thereafter, the RO should schedule 
the appellant for a VA examination with 
an appropriate expert to determine the 
nature and etiology of his current 
right leg disability.  The VA examiner 
should thoroughly review the 
appellant's claims file and a copy of 
this REMAND in conjunction with the 
examination and note this has been 
accomplished in the examination report.

The VA examiner should note any current 
right leg diagnoses and state whether 
it is at least as likely as not that 
any right leg diagnosis is the result 
of a disease or injury in active duty 
service, ACDUTRA or INACDUTRA.  The VA 
examiner should specifically address 
the February 6, 2002 complaints of 
right leg pain.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The RO should also schedule the 
appellant for a VA mental disorders 
examination with an appropriate expert 
to determine the nature and etiology of 
any diagnosed mental health disorders.  
The VA examiner should thoroughly 
review the appellant's claims file and 
a copy of this REMAND in conjunction 
with the examination and note this has 
been accomplished in the examination 
report.

The VA examiner should note any current 
mental health disorders and state 
whether it is at least as likely as not 
that any diagnosed disorder is the 
result of a disease or injury in active 
duty service, ACDUTRA or INACDUTRA.  
The VA examiner should specifically 
address the appellant's 1979 VAMC 
admission and diagnosis of 
schizophrenia.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
5.  Thereafter, the RO must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinions to 
ensure that they are responsive to and 
in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for a right leg 
disability and a mental disorder, to 
include MDD and PTSD, should be 
readjudicated.  If the claims remain 
denied, a SSOC should be provided to the 
appellant and his representative.  After 
they have had an adequate opportunity to 
respond, these issues should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

